19-11845-shl       Doc 5    Filed 06/03/19    Entered 06/03/19 14:18:56        Main Document
                                             Pg 1 of 18


DUANE MORRIS LLP
Frederick D. Hyman (NY 2553832)
1540 Broadway
New York, New York 10036
Telephone: (212) 692-1000
RHyman@duanemorris.com

-and-

Jarret P. Hitchings (DE 5564)
222 Delaware Avenue, Ste. 1600
Wilmington, Delaware 19801
Telephone: (302) 657-4952
JPHitchings@duanemorris.com

Attorneys for William Callewaert and Malcolm Cohen
in their capacity as Joint Administrators and Foreign Representatives
for the Debtor BSG Resources Limited (in administration)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 15

 BSG RESOURCES LIMITED (in                         Case No. 19-11845 (_____)
 administration),

           Debtor in a Foreign Proceeding.


                VERIFIED CHAPTER 15 PETITION FOR RECOGNITION OF
                 FOREIGN MAIN PROCEEDING AND RELATED RELIEF

          William Callewaert and Malcolm Cohen (together, the “Joint Administrators”) are the

court-appointed joint administrators for BSG Resources Limited (in administration) (the “Debtor”)

in a proceeding under Part XXI of the Companies (Guernsey) Law, 2008, pending before the Royal

Court of Guernsey (Ordinary Division) (the “Guernsey Administration”). The Joint Administrators

are the duly authorized foreign representatives of the Debtor as defined by section 101(24) of title

11 of the United States Code (the “Bankruptcy Code”).




DM3\5776983.2
19-11845-shl       Doc 5    Filed 06/03/19     Entered 06/03/19 14:18:56       Main Document
                                              Pg 2 of 18


          On June 3, 2019, the Joint Administrators commenced this Chapter 15 case (the “Chapter

15 Case”) by filing, on behalf of the Debtor and pursuant to sections 1504 and 1515 of the

Bankruptcy Code, the following documents:

                 (i)     Verified Chapter 15 Petition for Recognition of Foreign Main Proceeding
                         and Related Relief along with the Official Form 401 (Chapter 15 Petition
                         for Recognition of a Foreign Proceeding (this “Verified Petition”);

                 (ii)    Application for an Order (I) Scheduling Recognition Hearing,
                         (II) Specifying Deadline for Filing Objections and (III) Specifying Form
                         and Manner of Notice (the “Notice Application”); and

                 (iii)   Ex Parte Application for Temporary Restraining Order and Relief Pursuant
                         to Sections 1519 and 105(a) of the Bankruptcy Code (the “Application for
                         Provisional Relief” and, collectively with the Verified Petition and Notice
                         Application, the “First Day Motions”).

          In support of the First Day Motions, the Joint Administrators have also filed a

memorandum of law (the “Memorandum of Law”) and a Declaration of Malcolm Cohen in support

of the First Day Motions (the “Cohen Declaration”).

                                       Preliminary Statement

          1.     The Joint Administrators have commenced this Chapter 15 Case ancillary to the

Guernsey Administration and, by and through their undersigned counsel, respectfully file this

Verified Petition with the required accompanying documentation pursuant to sections 1504 and

1515 of the Bankruptcy Code. By this Verified Petition, the Joint Administrators seek (a)

recognition of the Joint Administrators as the foreign representative (the “Foreign

Representative”), as defined in section 101(24) of the Bankruptcy Code, (b) recognition of the

Guernsey Administration as a foreign main proceeding pursuant to sections 1515, 1517 and 1520




                                                  2
DM3\5776983.2
19-11845-shl           Doc 5    Filed 06/03/19       Entered 06/03/19 14:18:56               Main Document
                                                    Pg 3 of 18


of the Bankruptcy Code and (c) recognition and enforcement of the Guernsey Administration

Order (defined herein) in the United States.1

          2.      The Joint Administrators seek recognition of the Guernsey Administration and

related relief from this Court to protect the Debtor’s assets in the United States while the Debtor

pursues a comprehensive restructuring in Guernsey. The Verified Petition satisfies all of the

requirements set forth in section 1515 of the Bankruptcy Code. A certified copy of the Guernsey

Administration Order is attached hereto as Exhibit A, in fulfillment of the requirement of

section 1515(b) of the Bankruptcy Code. In addition to the First Day Motions, the following

documents have been separately filed concurrently herewith in support of the Chapter 15 Case and

this Verified Petition:

                  a.       Statement Identifying Foreign Proceedings Pursuant to 11 U.S.C. §
                           1515(c) (the Section 1515(c) Statement);2

                  b.       Statement Pursuant to Bankruptcy Rule 1007(a)(4) (the “Rule 1007(a)(4)
                           Statement”);3 and

                  c.       Corporate Ownership Statement Pursuant to Bankruptcy Rules 1007(a)(4)
                           and 7007.1 (the “Corporate Ownership Statement” and together with the
                           Section 1515(c) Statement and the Rule 1007(a)(4) Statement, the
                           “Required Disclosures”).

          3.      Based on the foregoing, including the Required Disclosures, and for the reasons

described herein, the Joint Administrators submit they have satisfied the requirements for an order

granting recognition of the Guernsey Administration under Chapter 15 of the Bankruptcy Code.



1
 Alternatively, if the Court does not recognize the Guernsey Administration as a foreign main proceeding, the Joint
Administrators request that the Court grant the relief available under sections 1507 and 1521 of the Bankruptcy Code
as a foreign non-main proceeding.
2
 By the Section 1515 Statement, the Joint Administrators represent that the Guernsey Administration is the only
foreign proceeding pending with respect to the Debtor that is known to the Joint Administrators.
3
  The Rule 1007(a)(4) Statement contains the names and addresses of all persons or bodies authorized to administer
foreign proceedings of the Debtor, and all parties to litigation pending in the United States in which the Debtor is a
party at the time of the filing of this Verified Petition


                                                          3
DM3\5776983.2
19-11845-shl         Doc 5   Filed 06/03/19     Entered 06/03/19 14:18:56           Main Document
                                               Pg 4 of 18


                                       Jurisdiction and Venue

          4.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P). Venue is proper in this district

pursuant to 28 U.S.C. § 1410(1) and (2), as (i) the Debtor’s principal asset in the United States is

located in this district, and (ii) an action is pending against the Debtor in this district.

          5.    The statutory predicates for the relief requested herein are sections 105(a), 1504,

1507, 1515, 1517, 1520, and 1521 of the Bankruptcy Code.

                                             Background

I.        The Debtor’s Business

          A.    Corporate Structure

          6.    The Debtor is a non-cellular limited liability company incorporated in Guernsey.

Cohen Declaration at ¶ 8. A chart showing the Debtor’s corporate organization is annexed hereto

as Exhibit B.

          7.    The Debtor is engaged, through certain subsidiaries and associates, in activities

related to the exploration, development, extraction, refinement and marketing of natural resource

products, including diamonds and power generation. Cohen Declaration at ¶ 9. The Debtor

previously also actively engaged in the iron ore and ferronickel sectors. Id.

          8.    The Debtor’s business and trading is limited to advisory and technical services

provided to a number of its subsidiaries Cohen Declaration at ¶ 10. The business and trading

interests of the Debtor’s subsidiaries can be categorized as follows:

                a.       Diamond operation held through a subsidiary, Octea Limited (incorporated
                         and registered in Guernsey) with mining operations in the Republic of Sierra
                         Leone (the “Octea Diamond Operation”). The Octea Diamond Operation
                         is operating under the supervision of its board and an observer to the board
                         appointed by the Joint Administrators. However, it is not presently
                         producing cash flows which are available to the Debtor.


                                                    4
DM3\5776983.2
19-11845-shl         Doc 5   Filed 06/03/19    Entered 06/03/19 14:18:56       Main Document
                                              Pg 5 of 18


                b.       A minority interest in a power generation operation held through a
                         subsidiary, West African Power Limited (incorporated and registered in
                         Guernsey), in the Federal Republic of Nigeria (the “West African Power
                         Operation”). The Debtor does not have effective control of the underlying
                         operating company which is a minority interest and the subject of dispute
                         with the co-investor, Forte Oil plc. The disputes relate to the funding of
                         West African Power Operation and the right to representation of West
                         African Power Limited on the board of the Nigerian operating subsidiary.
                         West African Power Limited, in consultation with the Debtor, is currently
                         exploring options to resolve the dispute and to monetize the Debtor’s
                         indirect investment. Accordingly, the Debtor is not receiving any current
                         cash flows from the West African Power Operation.

                c.       Iron ore operation held through a subsidiary, BSG Resources (Guinea)
                         Limited (incorporated and registered in Guernsey) (the “Guinean Iron Ore
                         Mining Operation”). As described in detail below, the Debtor’s Guinean
                         Iron Ore Mining Operation has ceased.

Id.

          B.    The Debtor’s Guinean Mining Operations

          9.    The Guinean Iron Ore Mining Operation relates to its interests in world-class iron

ore deposits in the Republic of Guinea and comprise the following:

                a.       An iron ore mining concession granted to BSG Resources (Guinea) SARL
                         (“BSGR Guinea”) on March 19, 2010 over an area in Simandou South, near
                         the village of Zogota (the “Zogota Mining Concession”);

                b.       A mining and infrastructure agreement dated December 16, 2009 entered
                         into by two subsidiaries of the Debtor, BSGR Guinea and VBG-Vale BSGR
                         Ltd. (n/k/a BSG Resources (Guinea) Limited) (“VBG”), with the Republic
                         of Guinea regarding the rights and obligations arising from the Zogota
                         Mining Concession (“Basic Agreement”); and

                c.       A prospecting permit granted to BSGR Guinea over an area referred to as
                         “Simandou Blocks 1 and 2” granted on December 9, 2008 (“Blocks 1 and
                         2 Permit”).

Cohen Declaration at ¶ 11.

          10.   In 2010, the Debtor entered into a joint venture with the Brazilian mining company

Vale S.A. (“Vale”) in relation to the development of the three rights and concessions described




                                                  5
DM3\5776983.2
19-11845-shl      Doc 5   Filed 06/03/19     Entered 06/03/19 14:18:56        Main Document
                                            Pg 6 of 18


above (the “Mining Rights”). Cohen Declaration at ¶ 12. The joint venture, VBG, is referred to

above. Id.

          11.   In 2011, Alpha Condé was elected President of the Republic of Guinea. Cohen

Declaration at ¶ 13. Following President Condé’s election, the Debtor, BSGR Guinea and VBG

faced obstruction in developing the Mining Rights. Id. In 2012, the Debtor was informed that

President Condé had set up a committee aimed at investigating how certain mining rights in Guinea

(including the Mining Rights) had been obtained (the “Guinea Review Committee”). Id.

Throughout the review process, the Debtor complained about the lack of due process and apparent

prejudice being shown to it by the Guinea Review Committee. Id. The Debtor denied – and

continues to deny – the allegations made against it by the Guinea Review Committee. Id.

          12.   In response to an allegation of corruption made by the Guinea Review Committee

against the Debtor and a wider group of its affiliates, the Debtor’s board initiated a review using

an independent professional accountancy firm to verify the accuracy of its internal controls,

processes and payment procedures, including confirmation that payments made by the Debtor and

its affiliates in connection with the Mining Rights were proportionate and of an appropriate

business nature. Cohen Declaration at ¶ 14. According to the Debtor’s board, this review has not

revealed any matters that support the allegations of wrongdoing by the Guinea Review Committee.

Id.

          13.   However, in March 2014, the Guinea Review Committee recommended to the

Strategy Committee of the Government of Guinea (the “Strategy Committee”) that the Mining

Rights be cancelled and expropriated, and the companies within the Debtor’s control be prevented

from being re-awarded the Mining Rights (the “Notification”). Cohen Declaration at ¶ 15.




                                                6
DM3\5776983.2
19-11845-shl         Doc 5   Filed 06/03/19    Entered 06/03/19 14:18:56        Main Document
                                              Pg 7 of 18


          14.   In April 2014, the Government of Guinea accepted the recommendations of the

Strategy Committee to strip BSGR Guinea and VBG of the Mining Rights and to exclude the

Debtor, BSGR Guinea and VBG from participating in the tender process to reallocate the Mining

Rights. Cohen Declaration at ¶ 16.

          15.   As a result of the Guinea Review Committee’s recommendations and the actions of

the Guinean government, the Debtor’s Guinean mining operations have ceased. Cohen Declaration

at ¶ 17. Whether such operations will recommence is currently uncertain. Id.

          16.   The Debtor had asserted, prior to the appointment of the Joint Administrators, that

the basis of the Guinea Review Committee’s recommendation was not legitimate. Cohen

Declaration at ¶ 18. The Debtor had also asserted that the decisions of the Guinea government

were importuned, influenced, motivated and ultimately controlled by certain illegal conduct of

George Soros and certain co-conspirators, which assertion is the basis of the Soros Claim (as

defined and further described below). Id.

          C.    Litigation Following the Expropriation of the Debtor’s Guinean Mining
                Interests

                1.       The Guinea ICSID Proceeding

          17.   In August 2014, the Debtor initiated an arbitration proceeding with the International

Centre for Settlement of Investment Disputes (“ICSID”) against the Republic of Guinea. Cohen

Declaration at ¶ 19. In May 2015, the Debtor repurchased Vale’s shares in VBG. Id. VBG was

thereafter renamed BSG Resources (Guinea) Limited. Id. On October 13, 2015, VBG also issued

an ICSID claim against the Republic of Guinea in respect of the Mining Rights. Id. Subsequently,

the two ICSID claims against the Republic of Guinea were consolidated and an Amended

Statement of Claim was issued on behalf of the Debtor, VBG and BSGR Guinea on February 29,

2016 (generally, the “Guinea ICSID Proceeding”). Id. Through the Guinea ICSID Proceeding, the


                                                  7
DM3\5776983.2
19-11845-shl         Doc 5   Filed 06/03/19    Entered 06/03/19 14:18:56        Main Document
                                              Pg 8 of 18


Debtor and its subsidiaries are seeking the restitution of the Mining Rights, as well as damages

arising out of the unlawful revocation and expropriation of the Mining Rights. Id.

          18.   A hearing in the Guinea ICSID Proceeding was held in Paris, France between May

22 and June 2, 2017. Cohen Declaration at ¶ 20. The briefing of the Guinea ICSID Proceeding

was concluded in July 2018.

          19.   In February 2019, a non-binding agreement was signed by the Debtor and two of

its subsidiaries and the Government of Guinea to set out certain provisional matters which the

parties would seek to progress as a means to resolve the Guinea ICSID Proceeding on a consensual

basis. Cohen Declaration at ¶ 21. If such a consensual resolution is ultimately reached, it is

anticipated that it will include the release of all of the Debtor’s claims to the Simandou and Zogota

licenses in return for the grant by the Government of Guinea of a new license over the Zogota

deposits, to be exploited by a third party, with the Debtor to be entitled to participate in the

revenues from this license, as well as a mutual withdrawal of allegations made by each party in

the Guinea ICSID Proceeding. Id. Work is proceeding towards the progression of the non-binding

agreement into a formal, binding contractual arrangement. Id. While that work is on-going, the

Guinea ICSID Proceeding is currently suspended (although may be recommenced by either party

in the event that the negotiations between the parties do not result in consensual settlement). Id.

                2.       The Vale LCIA Proceeding

          20.   Separately, on April 28, 2014, prior to the Debtor’s purchase of Vale’s VBG Shares,

Vale filed a Request for Arbitration against the Debtor in the London Court of International

Arbitration (the “LCIA”) seeking to recoup its investment in VBG which was allegedly lost as a

result of the expropriation actions of the Guinean government (generally, the “Vale LCIA

Proceeding”). Cohen Declaration at ¶ 22.



                                                 8
DM3\5776983.2
19-11845-shl      Doc 5    Filed 06/03/19     Entered 06/03/19 14:18:56        Main Document
                                             Pg 9 of 18


          21.   Years later, on April 4, 2019, the LCIA tribunal entered an award in favor of Vale

and against the Debtor in the amount of $1,246,580,846 plus pre- and post-award interest (the

“LCIA Award”). Cohen Declaration at ¶ 23. A copy of the LCIA Award is annexed hereto as

Exhibit C.

          22.   The Debtor filed a timely challenge under Section 68 of the English Arbitration Act

1996 (the “UK Arbitration Challenge”) to the LCIA Award with the High Court of Justice,

Business and Property Courts of England and Wales, Commercial Court (QBD) on May 10, 2019.

Cohen Declaration at ¶ 23. The UK Arbitration Challenge is made on the basis that the LCIA

tribunal was infected by apparent bias and/or failed to comply with its general duty to conduct the

proceedings fairly and impartially which constitutes a “serious irregularity” under English law. Id.

The primary relief sought by the Debtor in the UK Arbitration Challenge is that the LCIA Award

be set aside and/or declared to be of no effect. Id.

          23.   Vale has obtained an order from the English High Court dated May 9, 2019 to

enforce the LCIA Award in England and Wales (the “UK Enforcement Order”). Cohen

Declaration at ¶ 25. However, the UK Enforcement Order has since been stayed by virtue of an

application made by the Debtor to the English High Court on May 23, 2019 to set aside the UK

Enforcement Order (the “Set Aside Application”). Id. The Set Aside Application was made on

the basis that the Debtor has separately issued the UK Arbitration Challenge the effect of which,

if successful, would be to set aside or annul the LCIA Award. Id. Vale is automatically stayed

from enforcing the LCIA Award in England and Wales pending final determination of the Set

Aside Application. Id.

          24.   Notwithstanding the UK Arbitration Challenge and the stay issued in connection

with the Set Aside Application, on April 23, 2019, Vale filed a Petition for Recognition and



                                                  9
DM3\5776983.2
19-11845-shl         Doc 5   Filed 06/03/19    Entered 06/03/19 14:18:56        Main Document
                                              Pg 10 of 18


Enforcement of a Foreign Arbitration Award (the “Vale Enforcement Petition”) in the United

States District Court for the Southern District of New York (the “District Court”). Cohen

Declaration at ¶ 26. That action is docketed in the District Court as Vale S.A. v. BSG Resources

Limited, Case No. 19-cv-3619-VSB. Id. Through the Vale Enforcement Petition, Vale is seeking

recognition of the LCIA Award by the District Court, together with entry of judgment against the

Debtor in an amount equal to the LCIA Award plus interest and costs. Id.

                3.       The Soros Claim – the Debtor’s Only U.S. Asset

          25.   The Debtor’s only asset in the United States is a contingent litigation interest

against George Soros and certain entities he controls. Cohen Declaration at ¶ 27. As described

further herein and in the Verified Petition and TRO Application, recognition of the Guernsey

Administration is necessary in order to protect and preserve the Debtor’s interest in this asset. Id.

          26.   On April 14, 2017, the Debtor, VBG (n/k/a BSG Resources (Guinea) Limited), and

BSGR Guinea filed a complaint in the District Court against George Soros and Open Society

Foundations, which was later amended to include as defendants Open Society Institute, Foundation

to Promote Open Society, Open Society Foundation, Inc., Alliance for Open Society International,

Inc., Open Society Policy Center, and Open Society Fund (collectively, the “Soros Defendants”)

asserting claims for illegal interference with contract, fraud, defamation and other matters relating

to the Soros Defendants’ involvement in the Guinean government’s expropriation of the Debtor’s

Mining Interests (generally, the “Soros Claim”). Cohen Declaration at ¶ 28.

          27.   By the Soros Claim, the Debtor and its co-plaintiffs seek to recover over $10 billion

in damages arising from wrongful conduct of the Soros Defendants. Cohen Declaration at ¶ 29.

          28.   The Soros Claim is docketed in the District Court as BSG Resources Limited v.

Soros, Case No. 17-cv-02726-JFK-OTW (S.D.N.Y. Apr. 14, 2017). Cohen Declaration at ¶ 30.

The Soros Claim, including discovery, is presently stayed pending the outcome of the Guinea

                                                 10
DM3\5776983.2
19-11845-shl      Doc 5    Filed 06/03/19    Entered 06/03/19 14:18:56        Main Document
                                            Pg 11 of 18


ICSID Proceeding. Id. A status conference is scheduled before the District Court on July 18, 2019

to determine the next steps in the litigation, including providing an update on the Guinea ICSID

Proceeding and the possible recommencement of discovery. Id.

          29.   The Joint Administrators have been informed that the Soros Claim is pledged as

collateral to secure the Debtor’s obligations under a certain Litigation Funding Agreement dated

as of November 2017 (the “Funding Agreement”) between Litigation Solutions Limited (“LSL”)

and the Debtor, VBG, and BSGR Guinea. Cohen Declaration at ¶ 31. Pursuant to a certain Security

Agreement between these parties, the Debtor has pledged and granted LSL a security interest over

a portion of any recoveries on the Soros Claim. Id. The continued effectiveness of the Funding

Agreement is critical to the Debtor’s restructuring efforts. Id. Without the proceeds from LSL, the

Debtor would not have the resources to fund the costs necessary to pursue the Soros Claim. Id.

          D.    Standard Chartered Bank Assignment

          30.   In addition to Vale and LSL, the Debtor has one additional alleged creditor that

may have an interest in, or be affected by, this Chapter 15 Case. Together with certain of its

affiliates, the Debtor is a party to a certain Implementation Agreement (as amended from time to

time, the “SC Agreement”) with Standard Chartered Bank (“Standard Chartered”). Cohen

Declaration at ¶ 32. The SC Agreement relates to the restructuring of a $92,000,000 amortizing

term loan facility extended by Standard Chartered to certain of the Debtor’s affiliates. Id. Under

the terms of the SC Agreement, Standard Chartered purports to have taken an assignment of any

proceeds (including, in summary, receivables, dividends from subsidiaries or the proceeds from

any claims) that may be paid to the Debtor now or in the future as security for such amounts as

may be owed by the Debtor to Standard Chartered under the SC Agreement. Id. at ¶ 33.




                                                11
DM3\5776983.2
19-11845-shl        Doc 5      Filed 06/03/19       Entered 06/03/19 14:18:56               Main Document
                                                   Pg 12 of 18


          E.      Events Giving Rise to the Guernsey Administration

          31.    The events giving rise to the Guernsey Administration are described above. In

summary, by February 2018, the Debtor’s board determined that the Debtor was insolvent or likely

to become insolvent, satisfying the requirements of the laws of Guernsey in respect of the making

of an administration order against the Debtor by the Guernsey Court. Cohen Declaration at ¶ 34.

This determination was based mainly on the expropriation of the Debtor’s Guinean mining

interests and the potential for an adverse judgment in the Vale LCIA Proceeding. Id.

II.       Commencement of the Guernsey Administration

          32.    On or about February 27, 2018, the Debtor, acting by its directors at that time,

submitted an Application by the Company for an Administration Order to the Guernsey Court

pursuant to Part XXI of the Companies (Guernsey) Law, 2008 (the “Guernsey Administration

Application”). Cohen Declaration at ¶ 35. The Guernsey Administration Application was

supported by the Affidavit of Peter Harold Driver in Support of Company’s Application for an

Administration Order (the “Driver Affidavit”) which was submitted to the Guernsey Court under

seal by Peter Harold Driver, a director of the Debtor.4 Id. Inasmuch as the Guernsey Administration

Application and the Driver Affidavit contained confidential information and were submitted to the

Guernsey Court under seal, the Guernsey Administration Application was heard in camera by the

Guernsey Court on March 6, 2018. Id. On the same date, the Guernsey Court entered a Court

Order commencing the Guernsey Administration and, among other things, appointing the Joint

Administrators.5 Id.; see also, Exhibit A.


4
 A copy of the Driver Affidavit, together with its supporting exhibits has been submitted to this Court under seal in
support of this Chapter 15 Case and the First Day Motions.
5
 Shortly thereafter, the Guernsey Court issued a Court Order dated March 21, 2018, whereby it confirmed that it has
administered to each of the Joint Administrators the affirmation of Joint Administrator, each with the power to act
alone. The March 6 and March 21, 2018 orders are collectively referred to as the “Guernsey Administration Order”.
Cohen Declaration at ¶ 4.

                                                        12
DM3\5776983.2
19-11845-shl      Doc 5     Filed 06/03/19    Entered 06/03/19 14:18:56           Main Document
                                             Pg 13 of 18


          33.   The Guernsey Administration is on-going. Cohen Declaration at ¶ 36. The statutory

purpose of the Guernsey Administration as set forth in the Guernsey Administration Order is the

survival of the Debtor and the whole or any part of its undertaking as a going concern. Id.; see

also, Exhibit A. The Joint Administrators’ role is to fulfil this purpose. Id. In order to achieve this,

the Joint Administrators have been working closely with the Debtor’s management and advisors

to preserve and ultimately monetize the Debtor’s valuable assets – including the Soros Claim and

the Guinea ICSID Proceeding – and to defend against asserted liabilities (e.g., the Vale LCIA

Proceeding). Id.; see also Progress Reports of BSG Resources Limited – In Administration dated

September 5, 2018 and March 7, 2019 annexed hereto as Exhibits D and E.

          34.   The Joint Administrators have been advised of the definition of a “foreign

proceeding” under Bankruptcy Code section 101(23) and are not aware of any other “foreign

proceeding” within the meaning of Bankruptcy Code section 101(23) with respect to the Debtor.

Cohen Declaration at ¶ 37.

III.      Center of Main Interests of the Debtor

          35.   The center of main interests, or “COMI” for the Debtor is in Guernsey. The Debtor

is organized under Guernsey law and has its registered office in Guernsey. Cohen Declaration at ¶

38.

          36.   Further, although the Guernsey Administration has the effect of suspending the

management powers of the Debtor’s directors and officers, the Debtor’s main office and its

chairman are resident in Guernsey. Cohen Declaration at ¶ 39. Also, the Debtor’s central decision-

making function prior to its entry into the Guernsey Administration, both long-range and day-to-

day, took place in Guernsey. Id. Since the commencement of the Guernsey Administration, the

Debtor’s decision-making function has been carried out by the Joint Administrators, one of which

is resident in Guernsey. Id. Because the other Joint Administrator is resident in London, England,

                                                  13
DM3\5776983.2
19-11845-shl           Doc 5    Filed 06/03/19        Entered 06/03/19 14:18:56                 Main Document
                                                     Pg 14 of 18


some of the Debtor’s decision-making function may occur jointly in London and/or via telephone

to Guernsey. Id. In any event, the Debtor’s accounting function, as well as all of its corporate

books and records, including documents of title, are located in Guernsey. Id.

          37.     Accordingly, pursuant to Bankruptcy Code section 1516(c), the Debtor is entitled

to the presumption that its COMI is Guernsey.

                                                   Relief Sought

          38.     By this Verified Petition, the Joint Administrators seek the following relief:

                  a.       recognition pursuant to section 1517 of the Bankruptcy Code of the
                           Guernsey Administration as a “foreign main proceeding” as defined in
                           section 1502(4) of the Bankruptcy Code;

                  b.       recognition that the Joint Administrators are the “foreign representatives”
                           on a final basis (as defined in section 101(24) of the Bankruptcy Code);

                  c.       through the extension of relief automatically available pursuant to
                           section 1520 of the Bankruptcy Code, an order expressly barring, enjoining,
                           and staying, pursuant to section 362 of the Bankruptcy Code, any action to
                           interfere with the Debtor’s assets located in the United States, specifically
                           including but not limited to the Soros Claim;

                  d.       the extension of any provisional relief granted under section 1519(a) of the
                           Bankruptcy Code pursuant to section 1521(a)(6); and

                  e.       such other and further relief as is appropriate under the circumstances
                           pursuant to sections 105(a) and 1507 of the Bankruptcy Code.6

          39.     To the extent the relief requested herein exceeds the relief available to the Joint

Administrators with respect to the Debtor pursuant to section 1520 of the Bankruptcy Code, the

Joint Administrators requests this relief pursuant to sections 1507 and 1521(a)(1) and (2).




6
 The Joint Administrators, on behalf of the Debtor, have filed separately an Application for Provisional Relief and
declaration in support of the Application for Provisional Relief, but reserves the right to request provisional relief on
an expedited basis in the event any actions are brought against the Debtor during the interim period, or as otherwise
necessary.


                                                          14
DM3\5776983.2
19-11845-shl      Doc 5    Filed 06/03/19     Entered 06/03/19 14:18:56         Main Document
                                             Pg 15 of 18


          40.   In the event the Court were to determine the Guernsey Administration is not a

foreign main proceeding, the Joint Administrators request that the Court nevertheless grant the

relief requested above pursuant to sections 1521 and 1507 of the Bankruptcy Code.

                                          Basis for Relief

          41.   For the reasons set forth herein and in the Memorandum of Law, the Guernsey

Administration is entitled to recognition under section 1517 of the Bankruptcy Code. The

Guernsey Administration is (i) a foreign proceeding within the meaning of Bankruptcy Code

section 101(23) and (ii) a foreign main proceeding within the meaning of Bankruptcy Code section

1502(4). As described above, the Debtor’s registered office and its chairman are resident in

Guernsey, which is the Debtor’s center of main interests within the meaning of Bankruptcy Code

section 1516(c). The Joint Administrators are a foreign representative within the meaning of

Bankruptcy Code section 101(24). Moreover, the Verified Petition meets the requirements of

Bankruptcy Code section 1515.

          42.   The requested relief is also consistent with the goals of Chapter 15 of the

Bankruptcy Code. The Joint Administrators are informed and submit that granting the relief

sought herein will aid the Guernsey Administration and will best assure an opportunity for the

Debtor to conduct an orderly reorganization of its financial affairs consistent with the Guernsey

Administration Order. Through the Guernsey Administration, the Debtor is seeking to preserve

and maximize value for the benefit of its stakeholders and to ensure the just treatment of all holders

of claims against and interests in the Debtor. These goals are aligned with the objectives of Chapter

15. See 11 U.S.C. § 1501(a)(3).

          43.   Moreover, granting recognition will promote the U.S. public policy of respecting

foreign proceedings as articulated in, inter alia, Bankruptcy Code sections 1501(a) and 1508 and



                                                 15
DM3\5776983.2
19-11845-shl      Doc 5     Filed 06/03/19    Entered 06/03/19 14:18:56          Main Document
                                             Pg 16 of 18


does not violate section 1506. Thus, the conditions for recognition of the Joint Administrator and

the Guernsey Administration under Bankruptcy Code section 1517 have been satisfied.

          44.   Finally, having a substantial asset within the United States, the Debtor qualifies as

a “debtor” under section 109(a) of the Bankruptcy Code. Accordingly, the Debtor qualifies as a

Chapter 15 debtor under applicable Second Circuit authority.

                                                Notice

          45.   Notice of this Verified Petition will be provided to all parties listed on Exhibit C to

the Notice Application, which includes each of the parties identified in the Rule 1007(a)(4)

Statement filed contemporaneously herewith.

                                         No Prior Request

          46.   The Joint Administrators have not previously sought the relief requested herein

from this or any other court.



                           [Remainder of Page Left Intentionally Blank]




                                                  16
DM3\5776983.2
19-11845-shl       Doc 5    Filed 06/03/19    Entered 06/03/19 14:18:56        Main Document
                                             Pg 17 of 18


                                             Conclusion

          WHEREFORE, the Joint Administrators respectfully request that this Court (a) grant the

relief requested in this Verified Petition and enter an order in the form attached hereto as Exhibit

F and (b) grant such other further relief and additional assistance as this Court may deem just and

proper.

Dated: June 3, 2019                                  DUANE MORRIS LLP

                                                     /s/ Fredrick D. Hyman
                                                     Frederick D. Hyman (NY 2553832)
                                                     1540 Broadway
                                                     New York, New York 10036
                                                     Telephone: (212) 692-1000
                                                     RHyman@duanemorris.com

                                                     -and-

                                                     Jarret P. Hitchings (DE 5564)
                                                     222 Delaware Avenue, Ste. 1600
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 657-4952
                                                     JPHitchings@duanemorris.com

                                                     Attorneys for William Callewaert and
                                                     Malcolm Cohen in their capacity as Joint
                                                     Administrators and Foreign Representatives
                                                     for the Debtor BSG Resources Limited (in
                                                     administration)




                                                17
DM3\5776983.2
19-11845-shl         Doc 5     Filed 06/03/19     Entered 06/03/19 14:18:56           Main Document
                                                 Pg 18 of 18




                                             VERIFICATION

              I, Malcolm Cohen, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of perjury

   under the laws of the United States of America as follows:

              1.     I am the duly appointed Joint Administrator and foreign representative for BSG

   Resources Limited (in administration) , a debtor in a foreign proceeding, and have full authority

   to verify the foregoing Verified Chapter 15 Petition for Recognition of Foreign Main Proceeding

   and Related Relief (the "Verified Petition").

              2.     I have read the foregoing Verified Petition, and am informed and believe that the

   factual allegations contained therein are true and accurate to the best of my knowledge, information

   and belief.

              I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct to the best of my knowledge, information and belief.



   Dated: June 3, 2019
                                                   Malcolm Cohen

                                                   Joint Administrator and Foreign Representative
                                                   for the Debtor BSG Resources Limited
                                                   (in administration)




   DMJ\5776983 .2
